     Case 2:19-cv-12107-KM-ESK Document 20 Filed 01/16/19 Page 1 of 2 PageID: 220




 1

 2
                                      UNITED STATES DISTRICT COURT
 3
                                   NORTHERN DISTRICT OF CALIFORNIA
 4

 5
     UNITED STATES OF AMERICA, STATES OF
 6   CALIFORNIA, COLORADO, CONNECTICUT,                       Case No. C 4:17-cv-07250-KAW
     DELAWARE, FLORIDA, GEORGIA, HAWAII,
     ILLINOIS, INDIANA, IOWA, LOUISIANA,                      CONSENT OR DECLINATION
 7
     MICHIGAN, MINNESOTA, MONTANA, NEVADA,
                                                              TO MAGISTRATE JUDGE
     NEW JERSEY, NEW MEXICO, NEW YORK, NORTH
 8
     CAROLINA, OKLAHOMA, RHODE ISLAND,
                                                              JURISDICTION
     TENNESSEE, TEXAS, VERMONT, AND
 9   WASHINGTON; THE COMMONWEALTHS OF
     MASSACHUSETTS AND VIRGINIA; and THE
10   DISTRICT OF COLUMBIA,

11   ex rel. ZACHARY SILBERSHER,

12                            Plaintiff(s)
               v.
13
     JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
14   INC., JANSSEN RESEARCH & DEVELOPMENT,
     LLC, and JOHNSON & JOHNSON,
15
                              Defendant(s).
16
     INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
17   or the party you represent (if you are an attorney in the case) choose(s) to consent or decline magistrate judge
     jurisdiction in this matter. Sign this form below your selection.
18

19           Consent to Magistrate Judge Jurisdiction

20           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
     United States magistrate judge conduct all further proceedings in this case, including trial and
21   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
     United States Court of Appeals for the Ninth Circuit.
22

23           OR

24           Decline Magistrate Judge Jurisdiction
25
             In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States
26   magistrate judge conduct all further proceedings in this case and I hereby request that this case
     be reassigned to a United States district judge.
27

28
     DATE:    January 16, 2019                             NAME: Michael J. Bettinger
                                                                                              American LegalNet, Inc.
                                                                                              www.FormsWorkFlow.com
     Case 2:19-cv-12107-KM-ESK Document 20 Filed 01/16/19 Page 2 of 2 PageID: 221




 1

 2
                                                   Defendants Janssen Biotech, Inc., Janssen
 3                                   COUNSEL FOR Oncology, Inc., Janssen Research &
                                     (OR "PRO SE"): Development, LLC, and Johnson & Johnson
 4

 5                                                 /s/ Michael J. Bettinger
                                                                      Signature
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            American LegalNet, Inc.
                                                                            www.FormsWorkFlow.com
